997 So. 2d 1183 (2008)
Keith CAMPBELL, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D07-2568.
District Court of Appeal of Florida, Third District.
December 17, 2008.
Karen M. Gottlieb, Private Court-Appointed Counsel, for petitioner.
Bill McCollum, Attorney General, and Lisa A. Davis and Rolando A. Soler, Assistant Attorneys General, for respondent.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The application for habeas corpus based on alleged ineffectiveness of appellate counsel in Campbell v. State, 935 So. 2d 614 (Fla. 3d DCA 2006) is denied on the merits.